The opinion of the court in Kenton v. The Union Passenger Railway Company was delivered at Pittsburg, November 7th 1867, by
Woodward, C. J.
Concurring generally in the conclusions stated by my brother Thompson in the foregoing cases, I strongly inclined at the first to the opinion that a different result must be reached in. this case,'on the ground that whilst Sparhawk and his co-plaintiffs had not shown any such equitable right as entitled them to an injunction to restrain Sunday cars, a stockholder of the company might well demand our interposition to restrain his company from wanton violation of a statute of the Commonwealth. It seemed to me that the visitorial power vested in this court by the Equity Act of June 16th 1836 (Purd. 401), to supervise and control corporations other than municipal corporations, would require us to restrain any private corporation from an habitual violation of statute law, at the suit of a stockholder of such corporation, for the power was conferred on-us, to be exercised in proper cases, and a stockholder of the offending corporation would seem to be the most proper person to call this power into exercise.
In Manderson v. The Commercial Bank, 4 Casey 379, we held that a stockholder in a bank is entitled to injunction to restrain its officers from the continued commission of acts which are contrary to law and may endanger its charter, where, upon affidavits exhibited on both sides, the truth of the charges is left in doubt. It was there said that under such circumstances the awarding of an injunction can do no injury, and only gives the stockholders a proper measure of protection. Now Kenton complains, in his bill, that he is a stockholder in The Union Passenger Railway Company of Philadelphia; that the defendants have recently engaged in the business of running cars and carrying passengers for *453hire on and over their said railway, in the city of Philadelphia, on the first day of the week, commonly called Sunday, in violation of the laws of this Commonwealth; that they have taken from the government of the United States a contract to carry public mails in and through the city of Philadelphia, without lawful authority in their charter so to do ; and that, by reason of said unlawful acts, the charter of said Union Passenger Railway Company has come to be imperilled, and that he, as a stockholder, is in danger of losing the value of his stock, and hence he prays for an injunction to restrain said illegal acts.
I am fully persuaded and do hold:—
1st. That running Sunday cars is worldly employment in violation of the Act of 22d of April 1794:: Purd. 914.
2d. That it is not authorized by the charter of the incorporation defendant, and is ultra vires.
3d. That they have no authority by their charter to hold or execute a mail contract.
But, 4thly, whether these illegal acts constitute such abuse or misuse of the company’s charter as to imperil its existence, is a question that can only be tried at the suit of the Commonwealth, which is not complaining, and therefore I conclude that the charter is in no present danger. Holding, however, as I do, that the acts complained of are clearly illegal, and that a stockholder, though not a mere private suitor like Sparhawk, may be admitted to sue for injunction, the question is, shall it be granted ? Contrary to my first impressions I have come to the conclusion that it ought not to be granted, for the general reason that this is not a bona fide stockholder’s bill, but only a bill in aid of the private bill of Sparhawk and his fellow plaintiffs. I find in the answer of the company to Kenton’s bill that they allege that he bought his five shares of stock after they had made their contract with the post-office department, and after they had begun to run their cars on Sunday, and with a full knowledge of said facts; that he had bought them not as a boná fide investment of the price thereof, but solely at the suggestion of Sparhawk and the other plaintiffs in the foregoing suit to enable him, the said Kenton, to file this bill as such alleged stockholder in aid of the said bill of Spar-hawk and others, and for the same object; that said plaintiff purchased said shares for no other purpose or object whatever than so to use the same, and his ownership thereof, in support of the said Sparhawk and others in aid of their bill; that the plaintiff’s stock is not now and never has been in any peril, as respondents believe,' and said plaintiff is in no danger of losing the value of the same, and that the filing of said bill was not, in fact and in truth, for the purpose of protecting said stock, but for the purpose aforesaid of aiding and supporting the Sparhawk bill.
These yery precise allegations are strictly responsive to the *454plaintiff’s bill, fox’ they put in issue the hona fides of his complaint as a stockholder. They amount in effect to a denial that it is a stockholder’s hill at all that is presented to us, and they arraign the plaintiff as a litigious volunteer, buying himself into the company with a full knowledge of the wrongs of which he complains, and for the mere purpose of encouraging and supporting the litigation of other parties.
How are these weighty charges met by the' jfiaintiff? No otherwise than by an argument of his counsel that his motives cannot be inquired into. If the allegations of the answer are responsive, as we think they are, they are to he taken as confessed in the pleadings.
It is not, then, a question of motives, hut the question is, whether we should treat the hill as a stockholder’s bill. A chancellor will always look to the genuineness of the character in which a party comes before him. A stockholder is hound to come with clean hands, with a sincere complaint, free from all false pretences as much as every other party who comes into a court of equity. Injunction is not of right hut of grace, and to move an upriglit chancellor to interpose this strongest arm of the law he must have not a sham case hut a well-grounded complaint, the hona fides of which is unquestioned, or capable of vindication, if questioned.
Such, I am obliged to think, is not the ease now before us. It is so purely supplemental to the other case, so merely a shadow of that substance, that it would be absurd to grant the injunction to Kenton after denying it to-Sparhawk. For the reasons given by Judge Thompson, I think the company’s violation of the Sunday law can be redressed only by enforcing the statutory penalty, or by a proceeding on behalf of the Commonwealth against the company for misuse or abuse of their charter, and not by a proceeding in equity where ■ the parties complaining have no other interest than that which is common to the whole community. And if such parties are not entitled to relief by injunction, much less is an adjutant of theirs who came a volunteer into the field of litigation and complains only of what he purchased for a price, with his eyes wide open. No bond fide stockholder of the company complains of their infractions of law, and conceiving that Kenton is not in the proper attitude to complain, I concur with those of my brethren, who for these reasons or for others, are fox’ dismissing his bill.
Decree l’eversed and plaintiff’s hill dismissed at his costs.
Thompson and Read, JJ., concur in the conclusions at which the Chief Justice arrives in this case'.
■ Strong, J., dissented.